PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Lu							:
Application No.  16/917,607				:	ON PETITION
Filed: 	June 30, 2020					:
Title of Invention: STRUCTURED INVESTMENT 
PRODUCT, WITH TRANCHES OF MBS
 (MORTGAGE BACKED SECURITIES) POOLED
 PER DOWNSIDE PRICING RISK OF COLLATERAL ASSET
		
This is a decision on the “Petition under 37 CFR 1.182 and Expedited Processing—for Proposed Application Pending More Than Five Years per MPEP § 707.02”, filed on May 31, 2022.

The petition is dismissed as moot.

The petition requests withdrawal of the finality of the rejection of the claims in the subject application as indicated in the final Office action mailed on March 2, 2022. 

The petition under 37 CFR 1.182 is dismissed as moot in view of the “Decision on Petition under 37 CFR 1.181” rendered by Technology Center Director and mailed on July 22, 2022, that considering the merits of the subject petition and dismissed the petition on its merits.
 
The application is directed to Technology Center GAU 3649 for further processing to include consideration of the Request for Continued Examination under 37 CFR 1.114 filed on July 11, 2022. 

Any inquiries related to this decision should be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at 571-272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET